 


109 HCON 85 IH: Expressing the sense of the Congress that a postage stamp should be issued to honor law enforcement officers killed in the line of duty and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 85 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Filner (for himself and Mr. Issa) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a postage stamp should be issued to honor law enforcement officers killed in the line of duty and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
  
Whereas more than 16,500 law enforcement officers have lost their lives in the line of duty in American communities since 1794, when records first started to be kept; 
Whereas 145 law enforcement officers lost their lives in the line of duty in American communities in 2003; 
Whereas 870,000 law enforcement officers risk danger to their lives and safety each day to serve and protect American communities; 
Whereas America’s law enforcement officers set an example of strength, courage, and valor that all Americans can admire and learn from; 
Whereas following September 11, 2001, on which day 72 law enforcement officers were killed while responding to attacks perpetrated against this Nation, law enforcement has taken on the additional responsibility of protecting our homeland and the American people from the threat of terrorism; and 
Whereas issuing a postage stamp to honor the sacrifices of America’s law enforcement officers is proper and fitting: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a postage stamp should be issued to honor law enforcement officers killed in the line of duty; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
